E-FILED
                                                                                 TARRANT COUNTY, TEXAS
                                                                                 3/19/2015 3:11:01 PM
                                                                                 MARY LOUISE GARCIA
                                                                                 COUNTY CLERK
                                                                                 BY: L.S. S.


                                        NO. 2014-006760-1
                                                                                 RECEIVED IN
MARY BROCK A/K/A CINDY BROCK                      §      IN THE COUNTY 2nd
                                                                       COURT   AT
                                                                           COURT OFLAW
                                                                                    APPEALS
Plaintiff,                                        §                           FORT WORTH, TEXAS
                                                  §                         04/02/2015 11:01:41 AM
V.                                                §                      NO. ONEDEBRA SPISAK
                                                  §                                  Clerk
CYNTHIA ANDREWS                                   §
Defendant.                                        §           TARRANT COUNTY, TEXAS

                                      NOTICE OF APPEAL



       Defendant, Cynthia Andrews, party to this case, files this Notice of Appeal seeking to

alter the trial court's judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on March 13, 2015.

       Cynthia Andrews desires to appeal the judgment of the Court.

       This appeal is being taken to the Second Court of Appeals.

       This notice is being filed by Cynthia Andrews.

       This is an accelerated appeal.


                                               Respectfully submitted,

                                               By: /s/ Renea Overstreet
                                               Texas Bar No. 24066704
                                               Email: rdolaw@gmail.com
                                               2100 N. Main Street, Suite 228
                                               Fort Worth, TX 76164
                                               Tel. (817) 810-9747
                                               Fax. (1-855) 299-5593
                                               Attorney for Defendant
                                               Cynthia Andrews



                                                                                          Page | 1
                               CERTIFICATE OF SERVICE

       I certify that on March 19, 2015 a true and correct copy of Defendant's Notice of Appeal
was served on Jason K. Naumann electronically through the electronic filing manager.


                                           /s/ Renea Overstreet




                                                                                       Page | 2